CHIEF JUSTICE PRYOR
delivered the opinion of the court.
This is a proceeding under chapter 3 of title 10, Civil Code, and there is only a partial record filed in this Court. No assignment of errors was presented to the judge of the Court below as required by the provisions of section 737, Civil Code, and no order to the clerk from the Court specifying the parts of the record to be copied material to the question raised on the appeal. This Court cannot say that all of the record necessary to be considered is before us. The order of the judge below to the clerk is required to a bill of exceptions, and in its absence, or the absence of the entire record, this Court cannot consider the case.
Appeal dismissed.